      Case 2:19-cr-00080-WBV-MBN Document 40-1 Filed 02/11/20 Page 1 of 1



                                                   U.S. Department of Justice

                                                  Eastern District ofLouisiana
                                                  United States Attorney's Office

 Carter K. D. Guice                                650 Poydras Street, Suite 1600    Telephone:(504) 680-3072
 Assistant United States Attorney                  New Orleans, Louisiana 70130           Fax:(504)589-4395


                                                  February 5, 2020

Colin Sims, Esq.
Criminal Division Chief
22"^* JDC District Attorney's Office
701 N. Columbia Street
Covington, La 70433

          RE:         United States v. Juan Santos Perez-Zavala
                      22"^ JDC Criminal Docket Number: 0759F2019

Dear Colin:

        This letter is to confirm that your office will allow the United States Attorney's Office for
the Eastern District of Louisiana to adopt the prosecution of the above referenced defendant. As
we have previously discussed the government has charged Mr. Perez-Zavala with a violation of
Title 18, United States Code, Section 922(g), illegal in possesion ofa firearm. The defendant was
indicted on May 2, 2019. The defendant's attorney, Samuel Scillitani has indicated that the
defendant will plead guilty to the federal charges. A rearraignment date ofFebruary 11, 2020 has
been set before Judge Wendy Vitter.

        As you are aware, Mr. Scillitani is hesitant to have his client sign a factual basis admitting
possession ofthe weapon in federal court while state charges are pending. This office will forward
in the near future a letter from Mr. Strasser to Mr. Montgomery confirming the adoption of this
matter. Thank you for your cooperation.

                                                  Respectfully,

                                                  PETER G. STRASSER
                                                  UNITED STATES ATTO:


                                                    C-tuJUjC.
                                                  CARTER K. D. GUICE
                                                  Assistant United States Attorney
CKDG/jm
Enclosures




                                                                                                    GOVERNMENT
                                                                                                      EXHIBIT
